 In the Matter of DOUGLAS AIRCRAFT COMPANY, INC.andINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LOCAL 842In the MatterofDOUGLASAIRCRAFT COMPANY, INC.andINTERNA-TIONAL ASSOCIATION OF MACHINISTS,LOCAL 842Cases Nos. 16-8--865 and 16-8-868 respectively.Decided April 29,19114Messrs.Wendell D. BarnesandTed Haugh,both of Tulsa, Okla.,for the Company.Mr. C. A. Buskel,of Tulsa, Okla., for the I. A. M.Messrs. J. L. SayenandGeorge Rigney,both of Oklahoma City,Okla., for theU. A. W.`Mr. David V.Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by International Association ofMachinists, 'Local 842, herein called the I. A. M., alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees of Douglas Aircraft Company, Inc., Tulsa, Oklahoma,herein called the- Company, the National Labor- Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before John A. Weiss, Trial Examiner.Said hearing washeld at Tulsa, Oklahoma, on March 29, 1944. The Company, theI.A. M., and International Union, United Automobile, Aircraft andAgricultural Implement Workers of America (C. I. 0.), herein calledthe U. A.' W., appeared, participated, and were afforded full oppor-introduce evidence bearing on the issues.During the course,of thehearing the Company moved to dismiss the petitions on the groundthat the units sought are inappropriate.This motion was referredto the Board for determination.' For reasons stated in Section III,herein, the motion of the Company is hereby granted.The TrialExaminer's rulings made at the hearing are free from prejudicial56 N. L. R. B., No. 21.110-11 DOUGLAS AIRCRAFT COMPANY, INC. i` 111error and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon ,the entire record, in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYDouglas Aircraft Company, Inc. is'a Delaware corporation, quali-fied to do business in the State of Oklahoma.- The principal officeand place of business of the Company is located at Santa Monica,California.In addition to its plant at Tulsa, Oklahoma, with whichwe are concerned herein, the Company'operates plants at Long Beach,El Segundo, and Daggett, California, Oklahoma City, Oklahoma, andChicago, Illinois.The Tulsa plant of the Company is engaged inthemanufacture of aircraft parts and the assembling of completeaircraft units under cost'plus fixed fee contracts with the United StatesGovernment.During 1943 the Company purchased materials, parts,and equipment ,for use at its Tulsa plant valued in excess of $6,000,000.During the same period the Tulsa plant manufactured and assembledthese materials into finished parts of airplanes, equipment, and assem-blies valued at approximately $25,000,000.Approximately 40 percentof the raw materials, articles and equipment used in the manufacture,fashioning, and' processing of aircraft parts and aircraft was procuredfrom points located outside the State of Oklahoma ; all products manu-factured, processed, finished, and assembled at the Tulsa plant weresold, distributed, and transported in interstate commerce into andthrough States of the United States other than the State of Oklahoma.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II., THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Local 842, is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the 'Company.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.'III.THE ALLEGED APPROPRIATE UNITThe I. A. M. is petitioning for two separate units, one composed ofthe Company's Tulsa plant employees in Department 635; and the otherof the Company's Tulsa plant employees in Departments 706, 714 and715. 1 It seeks to exclude from each unit electricians, welders, and 112DECISIONSOF NATIONAL'LABOR RELATIONS BOARDoperating engineers,' employees represented at present by labor organ=and the U. A. W. each contends that the proposed units are inappro-priate, since they constitute neither craft nor industrial units.Department 635, consists of employees. classified as machinists, op-erators, general helpers, tool crib attendants, welders, tool and diemakers, and clericals.Department 706 is composed of leadmen, sheetmetal workers, pipe fitters, plumbers, general helpers, and a clerical.Department 714 is comprised of electricians, carpenters, laborers, andpipe fitters.Department 715 is composed solely of janitors.Therecord indicates that Department 635 is merely one of several, depart-ments within the Planing and Fabrication of Tools Division, whichisa subdivision of the Tooling Division of the Company, and thatemployees in some classifications identical to those in Department 635are also engaged in other departments within the Planing and Fabri-cation of Tools Subdivision.Furthermore, identical classifications,of employees are -found in departments of the Company which are notpart of the Tooling Division.Similarly, classifications of employeesidentical with those in Departments 706, 714 and 715 may be foundin departments other than those which are the subject of this proceed-ing.Evidence was adduced which discloses that transfers of em-ployees take place between the departments involved herein, and otherdepartments of the Company, some permanent, and of a formal nature,and others temporary, and of an informal character. - Thus, it is ap-parent that the-units sought by the I. A. M. are not delineated upon anycraft, industrial, or' departmental basis,2 nor can the proposed unitsbe justified upon the ground that they constitute identifiable groupssince, as above noted, there is an interchange of employees betweendepartments.In view of the foregoing, we perceive no reasonablebasis for finding that the units proposed by the I. A. M. are appro-priate for the purposes of collective bargaining.IV. THE ALLEGEDQUESTION CONCERNINGREPRESENTATIONSince, as indicated in Section III above, the bargaining units soughtto be established by the petitions herein are inappropriate for thepurposes of collective bargaining, we find that no question concerningthe representation of employees of the Company in an appropriate unithas been raised.Accordingly, we shall dismiss the petitions herein.'Although the petitions do not so specifically provide, the record indicates that theIA.M: would also exclude clerical employees attached to 'the departments in question.2We have already noted that Department 635 contains welders and clerks, Department706 clerks and stationary engineers,and Department 714 electricians.The I. A. M.does not seek to represent the employees so classified. DOUGLAS AIRCRAFT COMPANY, INC.113ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petitions for investigation andcertification' of employees of Douglas Aircraft Company, Inc., Tulsa,Oklahoma, filed by International Association of Machinists, Local 842,affiliated with the American Federation of Labor be, and they herebyare dismissed.587784-45-vo] 56-9